       Case 1:19-cv-01169-RP Document 37 Filed 10/26/20 Page 1 of 12




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION


JOE FEEHAN, LUNA AZIZ, AND                )
LEGENDAIRY MILK, LLC                      )
                                          )
           Plaintiff,                     )
                                          )
                                          )
                   vs.                    )    Civil Action No. 1:19-cv-01169-RP
                                          )
JANE DOE a.k.a. “DENISE SCHWARTZ,”        )
KRYSTAL RHODEN a.k.a. KRYSTAL             )
DUHANEY, and MILKY MAMA, LLC              )
                                          )
           Defendant.                     )



   DEFENDANTS’ REPLY IN SUPPORT OF THEIR MOTION TO DISMISS AND
  ALTERNATIVE MOTION TO TRANSFER VENUE AND FOR MORE DEFINITE
                           STATEMENT
              Case 1:19-cv-01169-RP Document 37 Filed 10/26/20 Page 2 of 12




           Defendants file this reply in support of their Motion to Dismiss and Alternative Motion to

Transfer Venue and Motion for More Definite Statement. Dkt. 34. Plaintiffs’ Response, Dkt. 36,

does nothing to change the undeniable fact that the allegedly defamatory posts giving rise to this

dispute, all of which were made by Krystal Duhaney using her anonymous screen names Denise

Schwartz and Michelle Berkley, hardly reference Texas and, more importantly, do not target this

state or its citizens over the citizens of other states. In fact, the Plaintiffs’ own evidence proves that

citizens of other states were overwhelmingly the recipients of the supposedly defamatory

statements with which Plaintiffs take issue. Specific jurisdiction is thus lacking, and the Court

should dismiss this case.

I.         Defendants Are Not Subject to Specific Personal Jurisdiction in Texas 1

           Plaintiffs’ claims in this case revolve entirely around Krystal Duhaney’s allegedly

defamatory posts on various social media sites from her pseudonymous Denise Schwartz and

Michelle Berkley social media accounts. See Dkt. 33 (Fourth Am. Comp.) (“FAC”) ¶¶ 5-7, 20-35,

46-77. To establish specific personal jurisdiction based on this alleged online defamation,

Plaintiffs must show that the statements which give rise to Plaintiffs’ causes of action, i.e., the

supposedly defamatory social media posts, were “aimed at or directed to Texas.” Clemens v.

McNamee, 615 F.3d 374, 380 (5th Cir. 2010). It is not enough that the subject matter of the

statements “relate to or implicate” the forum, as Plaintiffs suggest, but rather, the forum itself must

“be the focal point of the story.” Id. at 379; Revell v. Lidov, 317 F.3d 467, 469-70 (5th Cir. 2002)

(no jurisdiction where defamatory statements did not refer to the plaintiff’s Texas activities and

were not directed to Texas readers as opposed to readers from other states). Here, Plaintiffs have

not and cannot meet their jurisdictional burden.


1
    Plaintiffs dot not contend general jurisdiction exists and thus concede that issue. See Dkt. 36 at 5.
                                                              1
          Case 1:19-cv-01169-RP Document 37 Filed 10/26/20 Page 3 of 12




       First and most importantly, none of the allegedly defamatory statements giving rise to

Plaintiffs’ claims target Texas or its citizens. The statements in Exhibit A to Plaintiffs’ Third

Amended Complaint (“TAC”) which are incorporated by reference into Plaintiffs’ Fourth

Amended Complaint and which actually give rise to Plaintiffs’ claims do not even reference Texas.

See Dkt. 7-1 (Ex. A to TAC). Even the few stray references to Texas contained in the attachments

to Plaintiffs’ Response are merely taken from posts to various Facebook pages for breastfeeding

mothers that themselves neither focus on Texas nor target its residents. See Dkt. 36-7 at 3-5; Dkt

36-8 at 4-5; Dkt. 34 at 11-13.

       In fact, a review of the evidence attached to Plaintiffs’ Response reveals the opposite—

these Denise Schwartz and Michelle Berkley posts, most of which do not even appear to give rise

to Plaintiffs’ claims, received responses not from Texas citizens but from users who identified

themselves as living in New England, Ohio, North Carolina, and Mississippi. See Dkt. 36-7 at 3,

4 (responses from users in New England and Ohio); Dkt. 36-8, at 3, 4 (responses from users in

North Carolina and Mississippi). Plaintiffs simply repeating the assertion that Duhaney targeted

Texas does not make it true, and the evidence proves it is false. Further, the mere fact that a

miscellaneous Schwartz post occasionally referenced Texas is insufficient to confer specific

jurisdiction—a much more direct targeting by the defamatory statements which gave rise to

Plaintiffs’ claims is required. This action directing the statements toward Texas is lacking,

requiring dismissal. See McNeil v. Biaggi Prods., LLC, No. 3:15-CV-751, 2017 WL 2625069, at

*8 (E.D. Va. 2017); Gorman v. Jacobs, 597 F. Supp. 2d. 541, 548 (E.D. Penn. 2009).

       Second, because Plaintiffs cannot establish that any of the posts giving rise to their claims

specifically targeted Texas or Texas residents, Plaintiffs resort to arguing that jurisdiction exists

because Defendants knew that Legendairy was based in Texas, which is belied by the evidence.

                                                 2
         Case 1:19-cv-01169-RP Document 37 Filed 10/26/20 Page 4 of 12




Krystal Duhaney has made clear that she did not know that Legendairy was based in Texas when

making the social media posts giving rise to this dispute, nor did she know the whereabouts about

the individual Plaintiffs Joe Feehan and Luna Aziz. See Dkt. 34-2 (Decl of K. Duhaney) at ¶ 11.

These facts remain unchallenged. Despite this, Plaintiffs raise a number of questionable arguments

as to why Duhaney’s statement, made under oath, should be ignored. Each of these arguments fail,

or are similarly belied by Plaintiffs evidence, and should thus be given no weight by this Court.

       To start, Plaintiffs’ arguments require multiple unsupported and unreasonable inferences.

Plaintiffs argue that Defendants knew that Legendairy was based in Texas because Legendairy

was a “key competitor” of Milky Mama, and Legendairy was the only competitor Defendants

posted about. Response at 8. During Duhaney’s deposition, however, she testified that Legendairy

was just “one of many” competitors in the breastfeeding supplement market, not Milky Mama’s

key competitor. Ex. A (Duhaney Deposition) at 189:15-190:4. Moreover, the posts complained of

in Plaintiffs’ complaint show that Defendants posted about other supplement products besides

Legendairy’s products, such as fenugreek. See FAC ¶ 25 (“I tried Legendairy Milky, fenugreek,

and everything and nothing worked.”) (emphasis added).

       Plaintiffs similarly claim that because Legendairy’s website and products mentioned

Legendairy’s Texas roots, Defendants must have targeted Texas. This position is both legally and

factually deficient. The Supreme Court has held a defendant’s mere knowledge of a plaintiff’s

strong forum connections is insufficient to create specific personal jurisdiction. Walden v.

Fiore, 571 U.S. 277, 289 (2014). Rather, the focus is on defendants’ conduct and targeting of the

forum, which Plaintiffs’ evidence establishes did not occur here. Even if there was some legal

merit to the argument, Plaintiffs have provided no evidence of Defendants knew of a Texas

connection. It is not clear whether Plaintiffs’ Facebook page has always indicated that Legendairy

                                                3
          Case 1:19-cv-01169-RP Document 37 Filed 10/26/20 Page 5 of 12




is a Texas-based company, see Dkt. 10 at 11, n.2, but even if so, the fact that Texas was referenced

on Plaintiffs’ website or products does not mean Duhaney saw these references, let alone that she

was aware of the Plaintiffs’ location in Texas at the time she made the relevant social media posts.

       Plaintiffs also fail in tying specific jurisdiction to “Denise Schwartz.” Plaintiffs contend

that Defendants’ efforts to cast “Denise Schwartz” as a Texas resident establish Defendants’

knowledge that Plaintiffs were located in Texas. This argument is countered by Plaintiffs’ own

evidence, which shows that Defendants were unaware of Legendairy’s location in Texas. Plaintiffs’

omit that the Denise Schwartz account stated on multiple occasions that Denise Schwartz was a

resident of Texas and California. See e.g., Dkt. 36 at 3-5. Moreover, Plaintiffs ignore that

Duhaney’s other pseudonymous account listed that Michelle Berkley was a resident of Anaheim,

California. See Ex. B (Plaintiffs’ Screenshot of Michelle Berkley profile). At any rate, Plaintiffs’

argument is directly contravened by Duhaney’s own deposition testimony, where she explained

that there was no rhyme or reason she chose Fort Worth as the location for the Denise Schwartz

account—Fort Worth was just a city where Duhaney did not live. See Ex. A at 155:6-9.

       Third, Plaintiffs’ repeated contention that specific jurisdiction exists because the brunt of

the harm caused by Duhaney’s posts was felt in Texas has been soundly rejected by the Fifth

Circuit, which has explained that “the plaintiff’s residence in the forum, and suffering of harm

there, will not alone support jurisdiction.” Revell, 317 F.3d at 472-76; Clemens, 615 F.3d at 380,

n.2. Any other rule would eradicate the specific jurisdiction inquiry in defamation cases, ignoring

binding precedent in the process. Id.

       Fourth, Plaintiffs’ attempt to conjure specific jurisdiction by shifting focus from the

Schwartz and Berkley statements to various irrelevant activities, such as Duhaney’s emailing with

Plaintiffs’ counsel and unrelated “interactions” online by a then non-Milky Momma employee

                                                 4
             Case 1:19-cv-01169-RP Document 37 Filed 10/26/20 Page 6 of 12




(Khadijah Artis-Santiago), also fails to support jurisdiction. Most fundamentally, neither of these

supposed Texas contacts support personal jurisdiction as the Court is to “look only to the contact

out of which the cause of action arises” for determining specific jurisdiction. Revell, 317 F.3d at

469-70. It is the Denise Schwartz and Michelle Berkley posts that give rise to Plaintiffs’ claims,

see FAC ¶¶ 21-77, and it is undisputed that these posts were made by Duhaney from computers in

California on social media websites that were viewed by a nationwide, and not Texas specific,

audience. See Dkt. 34 at 4-5; Dkt. 34-2 ¶¶ 9-11; Dkt. 36 at 3-4; Dkt. 36-7 at 3-5; Dkt. 36-8 at 3-4.

The Artis-Santiago and attorney communications are irrelevant. Duhaney providing Plaintiffs’

counsel a Texas phone number to contact her is unrelated to the supposed defamation for which

Plaintiffs have asserted claims, as are the interactions by Ms. Artis-Santiago. See FAC ¶¶ 21-35,

46-77. Furthermore, even if the Artis-Santiago interactions, which are neither alleged to be

defamatory nor are defamatory on their face, did somehow give rise to Plaintiffs’ claims, which

they do not, they would nonetheless be insufficient to establish personal jurisdiction over the

entirely California-based Defendants since none of Artis-Santiago’s posts discuss Plaintiffs’

products or even mention Texas and could not be attributed to Defendants in any event. See Dkt.

36-16, Ex. A-15; Dkt. 36-18, Ex. A-17. 2



2
    Although Ms. Artis-Santiago’s “interactions” are irrelevant for jurisdictional purposes, Defendants note that
    Plaintiffs are mistaken as to Artis-Santiago’s relationship with Milky Mama. Artis-Santiago was not a Milky Mama
    employee or a representative at the time the posts giving rise to this suit were made. Dkt. 34-2 ¶¶ 12-15. Nor was
    she a participant in Defendants’ alleged “scheme,” as she did not even know that Krystal Duhaney operated the
    Michelle Berkley or Krystal Duhaney accounts. Ex. C. (Artis-Santiago Deposition) at 90:23-91:2; 103:1-103:6.
    Prior to Artis-Santiago becoming a Milky Mama employee in June 2019, Dkt. 34-2 ¶ 12, she served as a volunteer
    administrator of the Milky Mama Support Group on Facebook and was an independent lactation consultant who
    used Milky Mama’s website as a portal for lactating mothers to find her independent consultation services. Ex. D,
    Decl. of K. Duhaney ¶¶ 4-9. Plaintiffs’ evidence actually confirms this, as they show that Artis-Santiago was not
    an affiliated Milky Mama consultant, but rather a general consultant that could be booked through Milky Mama’s
    website. Id.; see also Dkt 36-24, Ex. C-2 at 4 (Artis-Santiago post stating “[T]his is me[]” with screenshot of
    booking page for lactation consultants in which Artis-Santiago circled that she is an unaffiliated and unnamed
    certified lactation consultant). Milky Mama provides a mechanism for unaffiliated professionals to offer their
    services, much akin to how one might find a professional on websites like www.Angieslist.com. In the same way
    one might find a plumber on Angie’s List, the plumber would neither work for nor represent Angie’s List itself.
                                                          5
          Case 1:19-cv-01169-RP Document 37 Filed 10/26/20 Page 7 of 12




       Finally, Plaintiffs’ own cases support dismissal. In Hawbecker v. Hall, for example, the

defendant was subject to personal jurisdiction in Texas because the allegedly defamatory Facebook

posts in that case (1) were expressly directed to the plaintiff’s Texas-based friends, family

members, and employer; and (2) stated, for example, that the plaintiff “lives and works in San

Antonio Texas so please pass the word on to any one [sic] that you may know there.” Hawbecker

v. Hall, 88 F. Supp. 3d 723, 729 (W.D. Tex. 2015). These are the sorts of repeated directing of

messages to Texas readers specifically along with references to a plaintiff’s Texas activities that

must exist for jurisdiction to flow from alleged online defamation, all of which are lacking here.

Revell, 317 F.3d at 469-70.

       Similarly, in Next Techs., Inc. v. ThermoGenisis, the plaintiff was able to establish

jurisdiction over certain individual defendants in large part because the co-defendant corporate

entity they worked for, and which was represented by the same counsel, had already conceded that

personal jurisdiction existed based on the exact same allegedly defamatory online activity. No. A-

15-CV-00225-LY-ML, 2015 WL 6554421, at *4 (W.D. Tex. Oct. 28, 2015). Further, the allegedly

defamatory statements in Next Technologies were made in an apparent attempt to “pressure the

[defamed] competitor into reconsidering a proposed business combination” between the plaintiff

and defendants. Id. That is, the parties had a proposed business dealing in Texas, and the alleged

defamation was intended to result in a formalized business agreement between the parties. Id.

Nothing even close to these sorts of circumstances exist here.

       This case is instead far more similar to the vast majority of online defamation cases, in

which (1) the allegedly defamatory statements are projected into the void of social media sites like

Facebook and Instagram, (2) the statements are not specifically directed at the citizens of the

plaintiff’s forum state and do not reference the plaintiff’s forum-specific activities, and (3) any

                                                 6
             Case 1:19-cv-01169-RP Document 37 Filed 10/26/20 Page 8 of 12




resulting litigation should only be brought where the defendant resides as that is where personal

jurisdiction is proper. See, e.g., Siddhar v. Varadharajan, No. CIV.A. 4:13-CV-1933, 2014 WL

2815498, at *4 (S.D. Tex. June 20, 2014) (no jurisdiction where “a majority of the allegedly

defamatory postings and emails [] included in [the] complaint make no mention of Texas, nor

[plaintiff’s] activities in Texas, and do not target Texas readers specifically”); Xenex Disinfection

Services LLC v. Deal, No. SA-16-CV-232-XR, 2016 WL 3033779, at *2-3 (W.D. Tex. May 25,

2016); Binion v. O’Neal, 95 F. Supp. 3d 1055, 1060 (E.D. Mich. 2015); McNeil, 2017 WL 2625069

at *8; Gorman, 597 F. Supp. 2d. at 548; Boddy v. Pourciau, No. C18-10146-JLR, 2018 WL

4637380, at *6 (W.D. Wash. Sept. 27, 2018). Like the courts in these cases, this Court should

dismiss Plaintiffs’ case for lack personal jurisdiction. 3

II.       Defendants Have Not Waived Their Personal Jurisdiction Objections

          Plaintiffs also argue that Defendants’ jurisdictional objections, which have now been made

three times in this Court, have somehow been waived by Duhaney posting online that Denise

Schwartz penname lived in Texas. See Response at 5-6. The law does not support this expansive

view of waiver, and Plaintiffs’ legal support is far afield of the proposition they claim it supports.

Plaintiffs string together language from Ins. Corp. of Ireland, Ltd. v. Compagnie des Bauxites de

Guinee, for the undisputed proposition that personal jurisdiction, unlike subject matter jurisdiction,

may be waived. 456 U.S. 694, 703 (1982). In Ireland the Supreme Court explained that personal

jurisdiction is a waivable right, which may be waived, for example, by failing to timely object to

personal jurisdiction, agreeing to jurisdiction in a contract with the plaintiff, or offensively using

other court procedures, such as seeking affirmative relief prior to seeking dismissal for lack of




3
    For many of the same reasons, it would be constitutionally unfair to force Defendants to defend themselves in this
    Court, where the sole contact with this state is merely Plaintiffs’ residency here. See Dkt. 34 at 16-17.
                                                          7
             Case 1:19-cv-01169-RP Document 37 Filed 10/26/20 Page 9 of 12




personal jurisdiction. Ins. Corp. of Ireland, Ltd., 456 U.S. at 703, 705. The Supreme Court went

on to find that, in the case before it, the defendant’s repeated failure to comply with the district

court’s discovery orders for production of information concerning jurisdiction warranted a

sanction under Rule 37, namely, the acceptance of otherwise disputed facts that gave rise to

personal jurisdiction. Id. at 698-699, 703-705. None of that applies here, however, as Defendants

have not failed to comply with this Court’s orders. Without any other meaningful authority backing

Plaintiffs’ theory, Plaintiffs’ waiver argument collapses. 4

          Waiver is particularly unlikely in the present case because of Defendants’ consistent

position that jurisdiction is improper. Defendants have objected to personal jurisdiction not once,

but three times, and their mere act of timely removing this case from state court is not the sort of

conduct that results in a waiver of jurisdiction. This Court has found that even failure to raise

jurisdiction immediately post-removal in a 12(b) motion, which Defendants did three times, and

merely alluding to it in an answer, protects against waiver. See Bavikatte v. Polar Latitudes, Inc.,

No. A-15-CV-00437-LY-ML, 2015 WL 8489997, at *1, n. 1, 5-6 (W.D. Tex. Dec. 8, 2015) (also

finding forum activities that did not give rise to plaintiff’s claims irrelevant for jurisdictional

purposes). Plaintiffs’ argument would write out the minimum contact analysis required by both

parties’ repeated citation to binding precedent. Under Plaintiffs’ theory of waiver, any post online

where a party purports to reside in the forum state would result in personal jurisdiction there

without regard to the actual contacts with the forum itself, analysis of which is required except for




4
    In a footnote, Plaintiffs also cite to Corporación Mexicana De Mantenimiento Integral, S. De R.L. de C.V. v.
    Pemex—Exploración Y Producción in support of their claim that Defendants “forfeited” their jurisdictional
    objections and submitted to the jurisdiction of this court. 832 F.3d 92, 101 (2d Cir. 2016). Pemex does not support
    a finding of jurisdictional waiver in this case, however. There, the Second Circuit found the defendant had
    forfeited its jurisdictional objections by seeking and obtaining affirmative relief from the Second Circuit after
    abandoning its jurisdictional arguments in light of intervening foreign precedent the defendant believed would
    allow it to prevail upon remand. Id. at 101-102. No such similar facts have occurred in this case.
                                                           8
         Case 1:19-cv-01169-RP Document 37 Filed 10/26/20 Page 10 of 12




specific circumstances such as those set forth by the Supreme Court in Ireland and which do not

exist here. Clemens, 615 F.3d at 380; Revell, 317 F.3d at 469-70. Personal jurisdiction has neither

been waived nor consented to. It is lacking, and this Court should so rule, dismissing this case.

       Even if the law were as Plaintiffs claimed, waiver would nonetheless be inappropriate. The

allegations are a misinterpretation of the facts as evidenced by Plaintiffs’ own evidence. Duhaney

informed others who did not live in Texas that Denise Schwartz lived in both Texas and California.

Dkt. 36-7 at 3-5. Further, Duhaney also clearly listed that Michelle Berkley, Duhaney’s other

penname which made posts giving rise to Plaintiffs’ claims, resided in Anaheim California, not

Texas. See Ex. B. Finally, it is undisputed that the complained-of acts did not actually occur in

Texas, regardless of Plaintiffs’ unreasonable interpretation of the intent of the cited messages.

III.   Alternatively, this Case Should be Transferred to the Central District of California

       If this Court finds that personal jurisdiction exists, it should exercise its discretion to

transfer this case to the Central District of California. Not only are Defendants located in the

Central District, but that is where the allegedly defamatory posts were made and where most of

the evidence and witnesses would be found.

       Here, the private interest factors weigh in favor of transfer because it will be easier to obtain

proof in California, as that is where Defendants and the vast majority of Defendants’ employees

are located, and where Facebook and Instagram have their headquarters. Plaintiffs claim the

location of Defendants is not a proper basis for transfer, but as most witnesses will be party

witnesses, Defendants and their employees’ locations are highly relevant. In any event, any records

Facebook or Instagram would have, which would undoubtedly be the core documentary evidence

in this case, would come from California as that is where the custodian of records for both entities

are found, as Plaintiffs concede in their initial disclosures and as proven by Plaintiffs’ own

                                                  9
           Case 1:19-cv-01169-RP Document 37 Filed 10/26/20 Page 11 of 12




discovery efforts filed in state court, which show Plaintiffs subpoenaed Facebook in California.

See Dkt. 1-3. Any witnesses from these social media platforms would similarly be found in

California, and as third parties, their convenience is paramount. Id.

          The public interest factors also weigh in favor of transfer in this case. Not only is it more

judicially efficient for this case to be heard in the Central District of California, but California has

an overwhelmingly stronger interest in this action, since Plaintiffs seek injunctive relief and all

Defendants’ allegedly defamatory conduct occurred in California, on social media platforms based

there. Int’l Truck and Engine Corp. v. Dow-Hammond Trucks Co., 221 F. Supp. 2d 898, 905 (N.D.

Ill Sept. 4, 2002). Plaintiffs’ mistaken and conclusory assertion that Defendants’ targeted Texas

and sought to mislead Texas consumers does not change the fact that Plaintiffs’ attempt to silence

conversations of California citizens on California platforms would have a distinct impact in

California. Furthermore, Plaintiffs’ have not shown that courts within the Central District of

California are likely unfamiliar with Plaintiffs’ garden variety common law or statutory claims—

which will in fact likely be adjudicated pursuant to California law—or any other reason this case

should remain here other than the mere fact that Plaintiff is based here. Plaintiffs’ location in this

District is the sole connection this case has to this forum, and it is not enough to anchor this case

here, especially when the operative facts did not occur here. Cadle Co. v. Keyser, No. A-14-CV-

758-LY, 2015 WL 764256, at *2 (W.D. Tex. Feb. 23, 2015). Transfer is thus proper.

IV.       CONCLUSION

          For the forgoing reasons, Defendants respectfully request that this Court dismiss this

lawsuit for lack of personal jurisdiction, or in the alternative transfer this case to the Central District

of California and order Plaintiffs to provide a more definite statement regarding their Lanham Act

claims.

                                                    10
         Case 1:19-cv-01169-RP Document 37 Filed 10/26/20 Page 12 of 12




       DATED: October 26, 2020                              Respectfully submitted,

                                                    Pillsbury Winthrop Shaw Pittman LLP


                                                            /s/ Casey Low
                                                            Ronald Casey Low
                                                            Texas State Bar No. 24041363
                                                            casey.low@pillsburylaw.com
                                                            Steven Tepera
                                                            Texas State Bar No. 24053510
                                                            Steven.tepera@pillsburylaw.com
                                                            401 Congress Avenue, Suite 1700
                                                            Austin, TX 78701-3797
                                                            Phone: 512.580.9600
                                                            Fax: 512.580.9601

                                                            Attorneys for Defendants




                                CERTIFICATE OF SERVICE

       I hereby certify I caused a true and correct copy of the foregoing pleading to be served on
all counsel of record electronically or by another manner authorized by Federal Rule of Civil
Procedure 5(b)(2) on October 26, 2020.


                                                 /s/ Casey Low
                                                 Casey Low




                                               11
